



PAREXEL INTERNATIONAL CORPORATION
RESTRICTED STOCK AGREEMENT
PAREXEL International Corporation (the “Company”) has selected you to receive
the following restricted stock award pursuant to its 2015 Stock Incentive Plan.
The terms and conditions attached hereto are also a part hereof.
Notice of Grant
Name of recipient (the “Participant”):
«Name»
Grant Date:
«the Grant Date»
Number of shares of the restricted common stock awarded (“Restricted Shares”):
«Number of Awards Granted»
Vesting Start Date:
«the Grant Date»

Vesting Schedule:
Vesting Date
Number of Shares that Vest
First Anniversary of Grant Date (“First Vesting Date”):
33.333% of the Restricted Shares (rounded in accordance with rounding
conventions employed by the Plan administrator/custodian)
Second Anniversary of Grant Date:
An additional 33.333% of the Restricted Shares (rounded in accordance with
rounding conventions employed by the Plan administrator/custodian)
Third Anniversary of Grant Date (“Final Vesting Date”):
All remaining unvested Restricted Shares
Except as provided herein, all vesting is dependent on the achievement of the
performance condition set forth in Section 2(a) hereof and the Participant
remaining an Eligible Participant on each applicable Vesting Date.

Please confirm your acceptance of this restricted stock award and of the terms
and conditions of this Agreement by signing a copy of this Agreement where
indicated below.
 
PAREXEL INTERNATIONAL CORPORATION
Accepted and Agreed:
____________________________________
Signature of Participant
a1111a01.jpg [a1111a01.jpg]
____________________________________ Street Address
By: _________________________________
Josef H. von Rickenbach
Chairman and CEO
____________________________________ City/State/Zip Code








--------------------------------------------------------------------------------





PAREXEL INTERNATIONAL CORPORATION
Restricted Stock Agreement
Incorporated Terms and Conditions
The terms and conditions of the award of Restricted Shares made to the
Participant, as set forth in the Notice of Grant that forms part of this
agreement (the “Notice of Grant”), are as follows:
1.Issuance of Restricted Shares.
(a)The Restricted Shares are issued to the Participant, effective as of the
Grant Date set forth in the Notice of Grant, in consideration of services
rendered and to be rendered by the Participant to the Company.
(b)The Restricted Shares will be issued by the Company in book entry form only,
in the name of the Participant. The Participant agrees that the Restricted
Shares shall be subject to the forfeiture provisions set forth in Section 3 of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.
2.Vesting.
(a)Unless otherwise provided in this Agreement or in the Company’s 2015 Stock
Incentive Plan (the “Plan”), the Restricted Shares shall vest in accordance with
the vesting schedule set forth in the Notice of Grant (the “Vesting Schedule”
and each vesting date in the Vesting Schedule, a “Vesting Date”) if the Company
had positive adjusted earnings in the fiscal year in which the Restricted Shares
were granted (the “Earnings Performance Goal”). For purposes of this Section 2,
adjusted earnings shall mean the Company’s net income determined in accordance
with U.S. non-Generally Accepted Accounting Principles, which shall be net
income as set forth in the Company’s financial statements filed with the
Securities and Exchange Commission, but taking into account (i) extraordinary
items and any other unusual or non-recurring items, (ii) discontinued
operations, (iii) gains or losses on the dispositions of discontinued
operations, (iv) the cumulative effects of changes in tax or accounting
principles, (v) the write down of any asset, (vi) charges for restructuring and
rationalization programs, (vii) other non-cash charges or items, (viii) gains or
losses related to financing activities, (ix) the effect of acquisitions, or (x)
gains or losses as a result of foreign currency conversions or fluctuations in
foreign currency exchange rates. The Compensation Committee shall certify within
90 days following the completion of the fiscal year, but in all events, before
the First Vesting Date, that the Earnings Performance Goal has been achieved.
Except as provided in Section 2(b) hereof, if the Earnings Performance Goal is
not achieved and certified in accordance with this Section 2(a), the Restricted
Shares shall be forfeited immediately and automatically to the Company.
(b)If the Participant (i) dies or becomes permanently and totally disabled
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended) prior to the Final Vesting Date and while the Participant is providing
services to the Company or (ii) is party to another agreement with the Company
(for example, an employment agreement, severance agreement or change-in-control
agreement), that provides for acceleration of some or all of the Restricted
Shares upon Participant’s ceasing to be an Eligible Participant in connection
with a change in control of the Company, then, in either case, the Restricted
Shares shall vest in full (or as otherwise required by an agreement between
Participant and the Company) upon the date of the Participant’s death,
disability or his or her ceasing to be an Eligible Participant in connection
with a change in control of the Company, as the case may be.





--------------------------------------------------------------------------------





3.Forfeiture of Unvested Restricted Shares Upon Cessation of Service.
(a)Absent any contrary provision in the Plan, in the event that the Participant
ceases to be an Eligible Participant for any reason or no reason (other than as
described in Section 2(b) above or as provided in 3(b) below), with or without
cause, all of the Restricted Shares that are unvested as of the time of such
cessation shall be forfeited immediately after such cessation and automatically
to the Company, without the payment of any consideration to the Participant,
effective as of such cessation. The Participant shall have no further rights
with respect to any Restricted Shares that are so forfeited. The Participant
shall be an “Eligible Participant” if he or she is an employee, director or
officer of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants or advisors of which are eligible to
receive awards of restricted stock under the Plan.
(b)To the extent any other agreement between Participant and the Company would
require that any then-unvested Restricted Shares vest in full upon the date
Participant ceases to be an Eligible Participant as a result of a termination
(other than due to death or Disability) unrelated to a change in control, the
then-unvested Restricted Shares shall accelerate pursuant to the terms of such
agreement except that if Participant ceases to be an Eligible Participant prior
to the certification by the Compensation Committee that the Earnings Performance
Goal has been achieved, the Restricted Shares shall remain outstanding and the
number of Restricted Shares that would otherwise have vested pursuant to the
terms of such agreement shall vest on the date on which the achievement of the
Earnings Performance Goal is actually certified by the Compensation Committee.
If the Compensation Committee determines that the Earnings Performance Goal has
not been achieved, the Restricted Shares shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant.
4.Restrictions on Transfer.
Except as set forth in the Plan, the Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Restricted Shares, or any interest
therein, until such Restricted Shares have vested. The Company shall not be
required (i) to transfer on its books any of the Restricted Shares which have
been transferred in violation of any of the provisions of this Agreement or the
Plan or (ii) to treat as owner of such Restricted Shares or to pay dividends to
any transferee to whom such Restricted Shares have been transferred in violation
of any of the provisions of this Agreement or the Plan.
5.Restrictive Legends.
The book entry account reflecting the issuance of the Restricted Shares in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
6.Rights as a Shareholder.
Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that, as provided in the Plan, the payment of dividends on unvested
Restricted Shares shall be deferred until the vesting of such shares.





--------------------------------------------------------------------------------





7.Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8.Tax Matters.
(a)The Participant acknowledges that he or she is responsible for obtaining the
advice of the Participant’s own tax advisors with respect to the acquisition of
the Restricted Shares and the Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents
with respect to the tax consequences relating to the Restricted Shares. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the Restricted Shares. The
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the Restricted Shares then vested, the
Company shall be entitled to immediate payment from the Participant of the
amount of any tax required to be withheld by the Company. The Company shall not
remove the restrictive legend described in Section 5 hereof from any shares of
Company common stock until it is satisfied that all required withholdings have
been made. In addition, the Participant acknowledges and agrees that the Company
has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the issuance or vesting of the Restricted Shares.
(b)The Participant hereby authorizes the Company to reduce the number of
Restricted Shares that become free from restrictions on transferability and
forfeiture on the applicable Vesting Date by the number of Restricted Shares
(based on the fair market value of shares of Company common stock, $.01 par
value per share (“Common Stock”), at such time) as is sufficient to satisfy the
Company’s minimum statutory withholding requirements with respect to the income
recognized by the Participant upon the vesting of such Restricted Shares (based
on minimum statutory withholding rates for all tax purposes, including payroll
and social security taxes, that are applicable to such income).  Such Restricted
Shares shall be returned to the Company.  For purposes of this Section 8(b),
“fair market value” shall mean the closing price per share of Common Stock on
the NASDAQ stock market on the last trading day prior to the applicable Vesting
Date. Participant’s acknowledgement and acceptance of these tax withholding
provisions are conditions precedent to the right of Participant to receive the
Restricted Shares under the Plan and this Agreement.
(c)In lieu of a reduction of Restricted Shares to satisfy the Company’s
withholding obligation as described in Section 8(b) hereof, Participant may
either (i) pay to the Company the amount of tax required to be withheld in cash,
by check or in another form satisfactory to the Company (“Cash Payment”) or (ii)
at such time as the Participant is not aware of any material nonpublic
information about the Company or the Common Stock, and the Participant is not
subject to any restrictions on trading activities on the Common Stock imposed by
the Company, the Participant may execute the instructions set forth in Annex A
attached hereto (the “Automatic Sale Instructions”) as the means of satisfying
such tax obligation.  Any election to make a Cash Payment must be communicated
to the Company no later than seven days prior to the date the restrictions
lapse, and any Cash Payment must be made by the date on which the restrictions
lapse or such later date as is established by the Company (not to exceed 15 days
after the date on which the restrictions lapse). Any Automatic Sale Instructions
must be made not later than one month prior to a Vesting Date, and in the event
the Participant subsequently cancels any Automatic Sale Instructions, he or she
may not enter into any further Automatic Sale Instructions with regard to the
Restricted Shares.





--------------------------------------------------------------------------------





9.Execution of Restrictive Covenant Agreement.
If the Participant was requested by the Company to execute an agreement
regarding confidentiality, non-disclosure, non-solicitation, assignments of
inventions and intellectual property rights, and, if applicable, non-competition
(the “Restrictive Covenant Agreement”) in connection with the above referenced
award, Participant acknowledges and agrees that in consideration for such award,
he/she has delivered to the Company an executed copy of such Restricted Covenant
Agreement. The Participant acknowledges that he/she would not be entitled to
receive the award referenced herein but for the Participant’s execution of such
Restrictive Covenant Agreement prior to signing this Agreement.
10.Miscellaneous.
(a)No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Shares is contingent
upon his or her continued service to the Company, this Agreement does not
constitute an express or implied promise of a continued service relationship or
confer upon the Participant any rights with respect to a continued service
relationship with the Company.
(b)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws provisions.
(c)Participant’s Acknowledgments. The Participant acknowledges (i) that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan, (ii) that he or she agrees
that in accepting this award, he or she will be bound by any clawback policy
that the Company may adopt in the future and (iii) the provisions of this
Agreement, including the vesting and performance requirements herein, amend
and/or supersede, as the case may be, any other agreement between Participant
and the Company regarding this award.
Annex A


Automatic Sale Instructions


The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of Restricted Shares on such date shall be paid
through an automatic sale of shares as follows:


(a)    Upon any vesting of any Restricted Shares pursuant to Section 2 hereof,
the Company shall sell, or arrange for the sale of, such number of the
Restricted Shares no longer subject to the transferability restrictions and
forfeiture provisions under Sections 2, 3 and 4 as is sufficient to generate net
proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
lapse of the transfer restrictions and forfeiture provisions (based on minimum
statutory withholding rates for all tax purposes, including payroll and social
security taxes, that are applicable to such income), and the Company shall
retain such net proceeds in satisfaction of such tax withholding obligations.
(b)    The Participant hereby appoints the Chief Financial Officer of the
Company his attorney in fact to sell the Participant’s shares in accordance with
this Annex A. The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the Shares pursuant to this Annex A.





--------------------------------------------------------------------------------





(c)    The Participant represents to the Company that, as of the date hereof, he
or she is not aware of any material nonpublic information about the Company or
Common Stock. The Participant and the Company have structured this Agreement,
including this Annex A, to qualify for the affirmative defense to liability
under Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.
The Company shall not remove the restrictive legend described in Section 5
hereof from any shares of Common Stock until it is satisfied that all required
withholdings have been made.


These instructions apply to the Restricted Shares that vest on (check all that
apply):


□    All Vesting Dates
□    First anniversary of Grant Date
□    Second anniversary of Grant Date
□    Third anniversary of Grant Date




_______________________________




Participant Name: ________________


Date: __________________________









